Title: To Thomas Jefferson from Edmund Custis, 10 October 1806
From: Custis, Edmund
To: Jefferson, Thomas


                        
                            Sir—
                            Baltimore 10th. Octo. 1806—
                        
                        The death of Mr. Robt. purviance, Which took place last eveng. leaves a Vacancy for a Collector of this
                            district, (cou’d I be so fortunate as to be considered Worthy of the appointment, it Wou’d place me in a Situation to
                            provide for a Wife & family of five Children, Who has in former days experienced better fate than We can now boast
                            of, having been Unfortunate in my Merchantile transactions & be assured Sir, that no Man living Will return the
                            favor With more gratitude, I shall do My-Self the honor to Wait on you in a day or two, & have No doubt can
                            produce Satisfactory Credentials, I am Very respectfully, your
                        Mo. Obt. Servt.—
                        
                            Edmund Custis
                            
                        
                    